Press Release ROMA FINANCIAL CORPORATION ANNOUNCES STOCK REPURCHASE PROGRAM Robbinsville, New Jersey, March 18, 2010 – Roma Financial Corporation (NASDAQ GS: ROMA) (the “Company”), the holding company of Roma Bank, announced today that its Board of Directors has authorized a stock repurchase program pursuant to which the Company intends to repurchase up to 5% of its outstanding shares (excluding shares held by Roma Financial Corp. MHC, the Company’s mutual holding company and in the Roma Bank Employee Stock ownership Plan), or up to 360,680 shares.
